NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                  Submitted November 14, 2008*
                                    Decided January 29, 2009

                                                Before

                               FRANK H. EASTERBROOK, Chief Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DIANE S. SYKES, Circuit Judge



No. 08‐1951                                              Appeal from the United States
                                                         District Court for the Northern 
JEROME COLEMAN,                                          District of Illinois, Eastern Division.
               Petitioner‐Appellant,
                                                         No. 07 CV 1977
       v.
                                                         Suzanne B. Conlon, 
UNITED STATES OF AMERICA,                                Judge.
                Respondent‐Appellee.



                                              O R D E R

       Jerome Coleman’s case makes its third appearance before this court, this time on his
motion pursuant to 28 U.S.C. § 2255 alleging ineffective assistance of trial counsel.  We
previously affirmed his conviction on drug‐conspiracy charges, United States v. Gougis,
432 F.3d 735 (7th Cir. 2005), and affirmed his sentence following a limited remand pursuant
to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).  United States v. Coleman, 


       *
         After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App. P. 34(a)(2).
No. 08‐1951                                                                             Page 2

175 F. App’x 756 (7th Cir. 2006).  He now argues that his trial counsel was ineffective for
failing to review the contents of the presentence report (“PSR”) with him.  He alleges that
certain information in the PSR—specifically an account of an incident in the jail in which he
was reported to have made a throat‐slashing gesture at one of his codefendants—was
inaccurate.  He claims he would have contested this aspect of the PSR if his attorney had in
fact reviewed it with him and that his attorney’s failure to do so amounted to constitutional
ineffectiveness under Strickland v. Washington, 466 U.S. 668 (1984).

        The government submitted an affidavit from Coleman’s trial attorney disputing
Coleman’s claim that counsel did not review the PSR with him.  The district court did not
conduct a hearing to resolve the conflict, skipping instead to the prejudice inquiry under
Strickland and finding none.  Indeed, Coleman does not argue that the PSR’s reference to the
throat‐slashing gesture had any effect on his sentence; there was no mention of it at
sentencing by the parties or the district court.  He argues, rather, that the PSR’s inaccurate
reference to the throat‐slashing gesture might have a negative effect on his “subsequent life
in the Bureau of Prisons and prospects in any subsequent judicial proceeding.”  This sort of
claim is not the proper subject of a § 2255 motion; it is not a collateral attack on his
conviction or sentence but merely a challenge to an item in the defendant’s court file.  See
Johnson v. United States, 805 F.2d 1284, 1288‐90 (7th Cir. 1986).

         Moreover, even accepting that Coleman’s attorney did not review the PSR with him
(and we must accept Coleman’s version because the district court did not resolve the
conflict between attorney and client), under Strickland counsel’s performance is evaluated in
its totality.  A single omission can be the basis of relief only “if that error is sufficiently
egregious and prejudicial.”  Murray v. Carrier, 477 U.S. 478, 496 (1986).  Coleman does not
contend that his attorney’s error was egregious when considered in the context of the whole
case; nor could he, since the alleged throat‐slashing gesture had no effect whatsoever on his
conviction or sentence.

                                                                                AFFIRMED.